DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 10/01/2020. Claims 1, 8, & 15 were amended in a reply filed 12/29/2020. Claims 1 – 20 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 

Applicant argues, with respect to the previous rejection under 35 USC 103, that “no combination of Lutze, Mills, and Evans describes nor suggests receiving current operating data from at least one volatile asset and retrieving historical data from the at least one volatile asset based on, at least in part, the received current operating data and predicting future fluctuations in a power output of the at least one volatile asset based on the received current operating data and the retrieved historical data, the predicted future fluctuations are predicted for at least one of a first time period and a second time period, wherein the first time period is associated with a first determinable response time and the second time period is associated with a second determinable response time.”

Examiner respectfully disagrees. For example, Lutze discloses receiving current operating data from at least one volatile asset in at least [0026], noting a “sensor for measuring at least one grid variable, …the at least one grid variable is selected from the group consisting of: … power output of intermittent renewable energy source” and also “sensing the power output of wind power system.” Also see [0027], noting that “Typical 

Lutze, as shown above, discloses receiving current data from a volatile asset to predict future fluctuations in power output, but does not explicitly disclose retrieving historical data from said at least one volatile asset based on, at least in part, the received current operating data; predict future fluctuations in a power output of said at least one volatile asset based on the …retrieved historical data. However, Evans teaches this element in at least [0033], noting monitoring current wind farm conditions (“wind farm data”). As per [0040], the system retrieves associated “historical values of the power generation of monitored wind turbine 100… to predict the future power generation.” Also see [0047], noting a prediction of future output using the historical time series data.  Examiner additionally notes that Evans also teaches wherein current turbine operating data is data received and used to predict a future output in at least [0033], [0035] – [0036] & [0045] – [0046]. Therefore, the combined teachings of Lutze and Evans disclose 

Regarding the limitation, “wherein the first time period is associated with the first determinable response time and the second time period is associated with the second determinable response time,” Lutze, in [0034], discloses that “the estimated power output by the wind power system will decrease,” as shown in the graph in Fig. 9, which illustrates two distinct predicted future “windpower output” time periods. For example, note the first future time period having a fluctuation and the second future period predicted to have a steady output. To the extent to which Lutze does not appear to disclose wherein each time period is associated with determinable response times, Mills, in section 2.4, pg. 20 – 21, first two paragraphs, teaches that when a fast response is needed to manage a period of fluctuation cause by renewables such as wind, that when a fast response time is needed to balance the grid, the most flexible resources (e.g., open-cycle gas plants and pumped hydro facilities) are relied upon – and that slower-responding resources such as nuclear are associated with time periods of more constant conditions.

Therefore, as shown in the above analysis the combination of Lutze, Mills, and Evans discloses the steps of receiving current operating data from at least one volatile asset and retrieving historical data from the at least one volatile asset based on, at least in part, the received current operating data and predicting future fluctuations in a power output of the at least one volatile asset based on the received current operating data and the retrieved historical data, the predicted future fluctuations are predicted for at least one of a first time period and a second time period, wherein the first time period is associated with a first determinable response time and the second time period is associated with a second determinable response time. Thus, the rejection under 35 USC 103 is deemed to be proper, and is maintained.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8, & 15 recite the limitation: “…predicted future fluctuations predicted for at least one of a first time period and a second time period, wherein the first time period is associated with the first determinable response time and the second time period is associated with the second determinable response time;” 

A review of Applicant’s entire specification produced the following relevant sections:

[0023] Controller 202 acquires data from wind farm 204 and combined cycle natural gas plant 206. In the example embodiment, a subset of  deterministic assets (e.g., gas turbines 212), are put into a control mode by controller  202 such that they follow volatile assets (e.g., wind turbines 208) to facilitate ensuring  that an overall combined power output is equal to a predetermined desired output.  This ensures the overall combined 

[0025] How far ahead controller 202 predicts power fluctuations depends, at least in part, on the type of deterministic asset to be controlled. For example, a relatively slow asset, such as a nuclear power plant, will generally require a few hours of notice. In contrast, a relatively fast asset, such as a gas turbine, may only require a few minutes of notice. Accordingly, to offset changes in power output of a volatile assets, the type of deterministic asset (e.g., nuclear power plant, gas  turbine, etc.) may be chosen based on ramp rate (i.e., the rate at which the  deterministic asset is able to scale up and down the amount of power provided).

[0026] Controller 202 uses the reported information in conjunction with models 220, optimization algorithms 222, and historic data 224 (e.g., historic weather data, historic site data, etc.) to generate a prediction. For example, controller 202 may predict that a wind front will reach wind farm 204, causing a spike in power generated by wind farm 204. Controller 202 models the expected increase in power while facilitating maintaining optimal performance.

While the aforementioned sections of Applicant’s instant specification disclose predicting future power generation of a volatile asset for a time window that is dependent upon which deterministic asset is to be controlled – they fail to disclose predicting future fluctuations “for at least one of a first time period and a second time period, wherein the first time period is associated with the first determinable response time and the second time period is associated with the second determinable response time” as claimed. For example, there is not written support for predicting power output for two time periods – much less wherein the two time periods are each associated with a different determinable response times.

2 – 7, 9 – 14, & 16 – 20 are rejected under 112(a) for inheriting, and failing to remedy, the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 8 – 11, & 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze et al. (US 20080195255 A1), in view of Mills, Stephen (“Integrating intermittent renewable energy technologies with coal-fired power plant”; Oct.2011; IEA Clean Coal Centre; retrieved from https://usea.org/sites/default/files/102011_Integrating%20intermittent%20renewable%20energy%20technologies%20with%20coal-fired%20power%20plant_ccc189.pdf), hereinafter “Mills”, in view of Evans et al. (US 20120101644 A1). 

As per Claim 1, Lutze discloses a system for managing multiple power assets, said system comprising: 

• at least one volatile asset, the power generation capability of the at least one volatile asset is dependent on an uncontrolled source of power (see at least Fig. 5 & [0012], noting a plurality of wind turbines 210 in wind farm 200);

	• a plurality of deterministic assets consisting of at least one of a nuclear powered generation plant and a fuel burning generation plant (See [0023], noting “a plurality of further power generation systems 300”, which “may be any of a coal-fired power plant, a steam plant, a combustible fluid plant, …a gas turbine power station, a biogas plant, a nuclear power plant or any other power generation system.”), 

• the plurality of deterministic assets comprising: a first subset of at least one deterministic asset of the plurality of deterministic assets; and a second subset of at least one remaining deterministic asset of the plurality of deterministic assets (See Fig. 6 & [0032], noting that “utility grid 100 includes several intermittent power generation systems and alternate dispatchable power plants.” Also see at least Fig. 5, Item 300, & [0004], [0023], & [0025], noting that the dispatchable power plants can be gas turbines.); and

To the extent to which Lutze does not appear to explicitly disclose wherein the first and second subsets have different ramp rates, Mills teaches this element:

	• a first subset of at least one deterministic asset of the plurality of deterministic assets having a first determinable response time to load changes; and a second subset of at least one remaining deterministic asset of the plurality of deterministic assets having a second determinable response time to load changes that is slower than the first determinable response time (See section 2.4, pp. 20 – 21, which describes dispatchable power plants such as “coal- and gas-fired plants,” and that “when a fast response is needed, the operator will call upon the most flexible resources available,” such as “the dispatch of mid-merit power plants such as combined cycle gas plants” (i.e., first subset) – as opposed to relying on slower-responding 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mills in the invention of Lutze, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably and advantageously provide “a range of flexible resources to manage …fluctuation, mainly dispatchable power plants (plants that can be turned on quickly to a desired level of output, generating more or less power on-demand),” as evidenced by Mills (pg. 20, last sentence, to pg. 21). 

Lutze, modified by Mills, further discloses:

	• a controller communicatively coupled to said at least one volatile asset and said first subset (See Fig. 6 & [0032], noting that “centralized grid control 110 controls the power production within grid 100 via local controllers 400.” Also see at least Fig. 5, Item 400 & [0024], noting “a local controller 400 which is adapted to control the total power output of wind power system 200 and the at least one further power 

	• receive current operating data from said at least one volatile asset (see at least [0026], noting a “sensor for measuring at least one grid variable, …the at least one grid variable is selected from the group consisting of: …power output of intermittent renewable energy source” and also “sensing the power output of wind power system.” Also see [0027], noting that “Typical environmental conditions monitored by sensor 420 include wind speed,” and as per [0031], using these “actual and future conditions” to predict future output. Also see [0028], noting using current data such as “wind speed, air density, irradiance, atmospheric turbulence, rain condition, snow condition, air temperature, humidity, and a dispatch schedule,” which are used to predict fluctuations in output.  Furthermore, Fig. 9 displays received “windpower output” values. As per [0036], using the “actual (i.e., current) weather conditions increases predictability of wind power production.” Also see [0033], noting that a “forecasting variable” includes current data such as “wind speed, air density, atmospheric turbulence, rain condition, snow condition, air temperature, humidity, or a dispatch schedule”); 

	• predict future fluctuations in a power output of said at least one volatile asset based on the received current operating data…, said predicted future fluctuations predicted for at least one of a first time period and a second time period (see at least [0033], noting that “power output is estimated at least partially based on the at least one forecasting variable by “forecast means” which, as per at least [0030] & Fig. 7, is integrated with the controller 400, which uses, as per [0033], “wind speed, air density, atmospheric turbulence, rain condition, snow condition, air temperature, humidity, or a dispatch schedule” to predict a future output of the wind power system. Also see [0034], noting that the future “estimated power output by the wind power system will decrease according to the wind speed.” Also see [0036], noting that the step of “including… actual weather conditions increases predictability of wind power production.” Furthermore, Fig. 9 displays a future predicted decreasing change in 

Lutze, as shown above, discloses receiving current data from a volatile asset to predict future fluctuations in power output, but does not explicitly disclose retrieving historical data from said at least one volatile asset based on, at least in part, the received current operating data; predict future fluctuations in a power output of said at least one volatile asset based on the …retrieved historical data. However, Evans teaches this element in at least [0040], noting that “Future power prediction module 320 predicts or determines an expected future power generation of monitored wind turbine… historical values of the power generation of monitored wind turbine 100 are received by future power prediction module 320 and the values are arranged into a time series of power generation data. The FARIMA model is used to predict the future power generation based on the time series.” Also see [0047], noting a prediction of future output using the historical time series data.  Examiner’s note: Evans also teaches wherein current turbine operating data is data received and used to predict a future output in at least [0033], [0035] – [0036] & [0045] – [0046].).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Evans in the invention of Lutze / Mills, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably and advantageously “increase an accuracy of the determination or prediction,” as evidenced by Evans ([0040]). 

Regarding the limitation,

	• wherein the first time period is associated with the first determinable response time and the second time period is associated with the second determinable response time,

Lutze, in [0034], discloses that “the estimated power output by the wind power system will decrease,” while corresponding Fig. 9 illustrates two distinct predicted future “windpower output” time periods; the first future time period having a fluctuation and the second future period predicted to have a steady output. To the extent to which Lutze does not appear to disclose wherein each time period is associated with determinable response times, Mills, in section 2.4, pg. 20 – 21, first two paragraphs, teaches that when a fast response is needed to manage a period of fluctuation cause by renewables such as wind, that when a fast response time is needed to balance the grid, the most flexible resources (e.g., open-cycle gas plants and pumped hydro facilities) are relied upon – and that slower-responding resources such as nuclear are associated with time periods of more constant conditions. Rationale to combine the teachings of Mills persists.

Lutze, modified by Mills (teaching above that a first subset of deterministic assets has a faster response time than a second subset of deterministic assets, and that the faster-responding first subset is called upon when a fast response is needed), further discloses:

• and operate said first subset in a real-time control mode wherein a current power output of said first subset is controlled in response to the predicted future fluctuations of said at least one volatile asset such that the power output of said first subset plus the power output of said second subset plus the power output of said at least one volatile asset remains equal to a predetermined combined power output (See [0023], noting that the total grid output is generated by a combination of a wind farm and “a plurality of further power generation systems 300”, which “may be any of a coal-fired power plant, a steam plant, a combustible fluid plant, …a gas turbine power station, a biogas plant, a nuclear power plant.” As per Figs. 8 – 9, & [0025], [0027], [0028], [0033], [0035], a determinable power plant output is adjusted in order to maintain a stable total power output of combined determinable and volatile plants that is equal to the predetermined “desired total power output.” As per [0032], “centralized grid control 110 

As per claim 2, Lutze / Mills / Evans discloses the limitations of claim 1. Lutze further discloses wherein:

• said at least one volatile asset comprises a wind turbine (See at least Fig. 1 & [0012], noting wind turbine 100.)

As per claims 3 & 10, Lutze / Mills / Evans discloses the limitations of claims 2 & 9 respectively. Regarding the following limitations, Lutze further discloses receiving:

	 • a current power output of the wind turbine (see at least [0026], noting measuring “power output of intermittent renewable energy source… sensing the power output of wind power system.”) and 

 • a currently measured wind speed at the wind turbine (see at least [0027], noting that wind speed data is received at the local wind farm controller from a sensor.)

Regarding the following limitation, Lutze discloses receiving power output and wind speed data, but does not explicitly disclose wherein a location is also data that is received, however Evans does:

	• a location of said wind turbine (see at least [0023], noting that the coordinates of wind turbines are received for further calculations).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Evans in the invention of Lutze / Mills / Evans, since the claimed invention is merely a combination of old elements, and in the 

As per claim 4, Lutze / Mills / Evans discloses the limitations of claim 1. Lutze further discloses wherein:

• said at least one of said first subset and said second subset comprises a gas turbine (see at least [0004], [0023], & [0025], noting a gas turbine).

As per claim 8, see the above relevant rejection of claim 1. In addition, Lutze further discloses a controller (see at least Fig. 5, Item 400 & [0024], noting “a local controller 400) for managing multiple power assets, said controller comprising: a memory device; and a processor communicatively coupled to said memory device (see at least [0024], noting that “local controller 400 is realized as a programmable microcontroller but may be alternatively realized by any other suitable hardware or software solution, e.g. fixed logic control device circuit.”).

As per claim 9, Lutze / Mills / Evans discloses the limitations of claim 8. Lutze further discloses wherein to receive data from at least one volatile asset, said processor is configured to:

	• receive data from a wind turbine (See at least Fig. 1 & [0012], noting wind turbine 100. Also see least [0026], noting “measuring at least one grid variable… the at least one grid variable is… power output of intermittent renewable energy source” and also “sensing the power output of wind power system.” Also see [0027], noting that “Typical environmental conditions monitored by sensor 420 include wind speed.” Furthermore, Fig. 9 displays received “windpower output” values.)

claim 11, Lutze / Mills / Evans discloses the limitations of claim 8. Lutze further discloses wherein to receive data from at least one volatile asset, said processor is configured to:

	• control operation of at least one deterministic asset, said processor is configured to control operation of a gas turbine (see at least [0004], [0023], & [0025], noting a gas turbine plant, which is controlled as per at least [0027] & [0028], noting that the “controller 400 may increase the power output of power plant 300 if an anemometer 420 measures a decrease in wind speed.” Also see [0034], noting that “the output power of the other power plant must be increased to maintain the requested desired total output power.” Also see [0035], noting that “the power output of the other power plant is increased when the wind power output is reduced.”).

As per claim 15, see the above relevant rejection of claim 1. In addition, Lutze further discloses a method for managing multiple power assets (see at least [0009], [0034], & claim 17).

As per claim 16, Lutze / Mills / Evans discloses the limitations of claim 15. Lutze further discloses:

	• receiving data from at least one volatile asset comprises receiving data from a wind turbine (See at least Fig. 1 & [0012], noting wind turbine 100. Also see least [0026], noting “measuring at least one grid variable… the at least one grid variable is… power output of intermittent renewable energy source” and also “sensing the power output of wind power system.” Also see [0027], noting that “Typical environmental conditions monitored by sensor 420 include wind speed.” Furthermore, Fig. 9 displays received “windpower output” values.)

As per claim 17, Lutze / Mills / Evans discloses the limitations of claim 16. Regarding the following limitations, Lutze further discloses receiving:



 • a currently measured wind speed at the wind turbine (see at least [0027], noting that wind speed data is received at the local wind farm controller from a sensor.)

Regarding the following limitation, Lutze discloses receiving power output and wind speed data, but does not explicitly disclose wherein a location is also data that is received, however Evans does:

	• a location of said wind turbine (see at least [0023], noting that the coordinates of wind turbines are received for further calculations).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Evans in the invention of Lutze / Mills / Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably correlate operating data with a specific wind turbine location. 

As per claim 18, Lutze / Mills / Evans discloses the limitations of claim 15. Lutze further discloses wherein:

	• operating, by the controller, a first subset of a plurality of deterministic assets comprises controlling operation of a gas turbine (see at least [0004], [0023], & [0025], noting a gas turbine plant, which is controlled as per at least [0027] & [0028], noting that the “controller 400 may increase the power output of power plant 300 if an anemometer 420 measures a decrease in wind speed.” Also see [0034], noting that “the output power of the other power plant must be increased to maintain the requested desired 

Claims 5 – 7, 12 – 14, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutze / Mills / Evans in view of Thatikonda et al. (US 20130274898 A1). 

As per Claim 5 & 12, Lutze / Evans / Goldman discloses the limitations of claims 1 & 8 respectively. Regarding the following limitations, Lutze discloses wherein said controller is further configured to: 

• collect operating data for a power asset, wherein the power asset is one of said at least one volatile asset and said plurality of deterministic assets (see at least [0026] – [0027], noting collecting wind speed and power output of a wind turbine).
• determine an operating mode of the power asset (see at least [0034] & Fig. 9, noting “a first condition (i.e., mode) when the total output power is controlled” when “wind speed has been fluctuating so that the power output from a wind power system also fluctuated,” with a graph of the operating mode in contrast with a “max” operating mode as per Fig. 9). 

 Regarding the following limitations, Lutze does not explicitly disclose the following, however Thatikonda does:

• analyze historical data to determine an average state for assets previously operating in the operating mode (see at least [0029] – [0030], & [0032], noting that the operating mode “parameter data” defining the operating mode “events and parameters”, is used to analyze historical data to determine “the severity of a deviation from normal operating parameters” i.e., an average normal state defined by past data operating in a state with same “parameter” operating mode.); and 



	• cause the operating data, determined average state, and identified problem run to be displayed to a human operator (See at least Fig. 4 & [0035], noting displaying operating data including “indicators 170 of various measurements, states, etc. of the equipment.” Also see [0036], noting that a determined average, or normal, state is displayed by green indicators. Also see [0037], noting “a history display section 180 that provides identification information 182 of previous faults and/or parameter data corresponding to those faults.”)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Thatikonda in the invention of Lutze / Mills / Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide “a more accurate fault prediction”…“based upon combined current parameter data of multiple components of the industrial process control system in conjunction with historical fault data within the system,” as evidenced by Thatikonda ([0015]).

As per claims 6 & 13, Lutze / Mills / Evans / Thatikonda discloses the limitations of claims 5 & 12 respectively. Regarding the following limitations, Lutze discloses storing operating data ([0026] – [0027]), which highly suggests, but does not explicitly disclose, however Thatikonda does:
	


• generate updated historical data based on the stored operating data (see at least [0026], noting that “as the parameter data from the field devices 38, 40, 42, and 44 are propagated through the linking devices 46 and 48 and the controllers 26 to the computers 12, such as one hosting the HMI software 14, may store the data, such that historical data relating to one or more of the field devices 38, 40, 42, and/or 44 may be maintained” i.e., updated. Also see [0029], noting “storing and providing historical fault data.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Thatikonda in the invention of Lutze / Mills / Evans / Thatikonda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide “a more accurate fault prediction”… “based upon combined current parameter data of multiple components of the industrial process control system in conjunction with historical fault data within the system,” as evidenced by Thatikonda ([0015]).

As per Claim 7 & 14, Lutze / Mills / Evans / Thatikonda discloses the limitations of claims 5 & 12 respectively. Regarding the following limitations, Lutze does not explicitly disclose, however Thatikonda does teach wherein said controller is further configured to:
	
• cause a failure indicator to be displayed, the failure indicator identifying a failure that occurred as a result of the identified problem run (see at least Fig. 4, area 182 & [0026], noting that “the historical data 100 may include an identifier for a specific fault that occurred.” Also see [0037], noting “a history display section 180 that provides 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Thatikonda in the invention of Lutze / Mills / Evans / Thatikonda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide “a more accurate fault prediction”… “based upon combined current parameter data of multiple components of the industrial process control system in conjunction with historical fault data within the system,” as evidenced by Thatikonda ([0015]).

As per claim 19, Lutze / Mills / Evans discloses the limitations of claim 15. Regarding the following limitations, Lutze discloses: 

• collecting operating data for a power asset, wherein the power asset is one of the at least one volatile asset and at least one deterministic asset of the plurality of deterministic assets (see at least [0026] – [0027], noting collecting wind speed and power output of a wind turbine).

• determining an operating mode of the power asset (see at least [0034] & Fig. 9, noting “a first condition (i.e., mode) when the total output power is controlled” when “wind speed has been fluctuating so that the power output from a wind power system also fluctuated,” with a graph of the operating mode in contrast with a “max” operating mode as per Fig. 9). 

 Regarding the following limitations, Lutze does not explicitly disclose the following, however Thatikonda does:



	• analyzing the historical data to identify a problem run for an asset previously operating in the operating mode (see at least [0032], noting identifying “a previous turbine system 38 trip” problem run which was operating in the operating mode in which “the value was opened exceeded 4 time units” which is correlated to “the current field data” progressing “towards 4 time units”); and

	• causing the operating data, determined average state, and identified problem run to be displayed to a human operator (See at least Fig. 4 & [0035], noting displaying operating data including “indicators 170 of various measurements, states, etc. of the equipment.” Also see [0036], noting that a determined average, or normal, state is displayed by green indicators. Also see [0037], noting “a history display section 180 that provides identification information 182 of previous faults and/or parameter data corresponding to those faults.”)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Thatikonda in the invention of Lutze / Mills / Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide “a more accurate fault prediction”…“based upon combined current parameter data of multiple components of the industrial process control system in conjunction with historical fault data within the system,” as evidenced by Thatikonda ([0015]).

claim 20, Lutze / Mills / Evans / Thatikonda discloses the limitations of claim 19. Regarding the following limitations, Lutze discloses storing operating data ([0026] – [0027]), which highly suggests, but does not explicitly disclose, however Thatikonda does:
	
• causing the collected operating data to be stored (see at least [0026], noting storing parameter data. Also see [0029], noting “a computer 12 that is dedicated to storing and providing historical fault data.); and 

• generating updated historical data based on the stored operating data (see at least [0026], noting that “as the parameter data from the field devices 38, 40, 42, and 44 are propagated through the linking devices 46 and 48 and the controllers 26 to the computers 12, such as one hosting the HMI software 14, may store the data, such that historical data relating to one or more of the field devices 38, 40, 42, and/or 44 may be maintained” i.e., updated. Also see [0029], noting “storing and providing historical fault data.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Thatikonda in the invention of Lutze / Mills / Evans / Thatikonda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably provide “a more accurate fault prediction”… “based upon combined current parameter data of multiple components of the industrial process control system in conjunction with historical fault data within the system,” as evidenced by Thatikonda ([0015]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cruickshank, III (US 20090292402 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRYAN J KIRK/Examiner, Art Unit 3628              

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
April 9, 2021